[Cite as McNamara v. Ohio Dept. of Transp., 2010-Ohio-6646.]

                                     Court of Claims of Ohio
                                                                       The Ohio Judicial Center
                                                               65 South Front Street, Third Floor
                                                                          Columbus, OH 43215
                                                                614.387.9800 or 1.800.824.8263
                                                                           www.cco.state.oh.us




GREGORY A. MCNAMARA

       Plaintiff

       v.

THE OHIO DEPARTMENT OF TRANSPORTATION

       Defendant

        Case No. 2010-06478-AD

Clerk Miles C. Durfey

MEMORANDUM DECISION



        {¶ 1} Plaintiff, Gregory A. McNamara, filed this action against defendant,
Department of Transportation (ODOT), contending that his 2008 Volkswagen Jetta was
damaged as a proximate cause of negligence on the part of ODOT in maintaining a
hazardous condition on Interstate 670 in Franklin County. Specifically, plaintiff related
that the rim on his car was damaged when the vehicle “hit a pothole near the Grandview
Avenue exit” on Interstate 670 West. In his complaint, plaintiff recalled that the damage
incident occurred on February 25, 2010 at approximately 6:30 p.m. Plaintiff requested
damage recovery in the amount of $314.90, the total cost of a replacement part. The
$25.00 filing fee was paid and plaintiff seeks reimbursement of that cost along with his
damage claim.
        {¶ 2} Defendant denied liability based on the contention that no ODOT
personnel had any knowledge of the particular damage-causing pothole prior to
plaintiff’s February 25, 2010 described occurrence. Defendant located the particular
pothole “between mileposts 1.20 and 0.95 on I-670 in Franklin County.” Defendant
explained that ODOT records show no reports of a pothole at the location indicated
were recorded prior to plaintiff’s damage event. Defendant related that ODOT received
four complaints of potholes on Interstate 670 (two on February 18, 2010, February 22,
2010, and February 23, 2010) “but none of them were in the same location as
plaintiff’s.” Defendant noted that the particular section of roadway, “has an average
daily traffic count between 68,240 to 86,350 vehicles,” yet no prior complaints were
received regarding a pothole between milepost 1.20 to 0.95 on Interstate 670.
Defendant suggested that, “it is more likely than not that the pothole existed in that
location for only a relatively short amount of time before plaintiff’s incident.” Defendant
asserted that plaintiff failed to offer any evidence to prove his property damage was
attributable to ODOT personnel. Defendant contended that plaintiff failed to prove his
property damage was proximately caused by negligent maintenance on the part of
ODOT.     Defendant explained that the ODOT “Franklin County Manager conducts
roadway inspections on all state roadways within the county on a routine basis, at least
one to two times a month.” Apparently no potholes were discovered between milepost
1.20 and 0.95 on Interstate 670 the last time that section of roadway was inspected
before February 25, 2010. Defendant’s maintenance records show “that no (0) pothole
patching operations were conducted in the general vicinity of plaintiff’s incident” during
the six-month period prior to February 25, 2010.        The maintenance records (copy
submitted) indicates that ODOT crews patched potholes between mileposts 7.80 to 4.00
on January 20, 2010. Defendant contended that plaintiff failed to produce evidence to
establish the length of time the particular pothole existed prior to 6:30 p.m. on February
25, 2010. Defendant stated that, “if ODOT personnel had detected any defects they
would have been promptly scheduled for repair.”
      {¶ 3} To prevail on a claim of negligence, plaintiff must prove, by a
preponderance of the evidence, that defendant owed him a duty, that it breached that
duty, and that the breach proximately caused his injuries.        Armstrong v. Best Buy
Company, Inc., 99 Ohio St. 3d 79, 2003-Ohio-2573,¶8 citing Menifee v. Ohio Welding
Products, Inc. (1984), 15 Ohio St. 3d 75, 77, 15 OBR 179, 472 N.E. 2d 707. However,
“[i]t is the duty of a party on whom the burden of proof rests to produce evidence which
furnishes a reasonable basis for sustaining his claim. If the evidence so produced
furnishes only a basis for a choice among different possibilities as to any issue in the
case, he fails to sustain such burden.” Paragraph three of the syllabus in Steven v.
Indus. Comm. (1945), 145 Ohio St. 198, 30 O.O. 415, 61 N.E. 2d 198, approved and
followed.
      {¶ 4} Defendant has the duty to maintain its highways in a reasonably safe
condition for the motoring public. Knickel v. Ohio Department of Transportation (1976),
49 Ohio App. 2d 335, 3 O.O. 3d 413, 361 N.E. 2d 486. However, defendant is not an
insurer of the safety of its highways. See Kniskern v. Township of Somerford (1996),
112 Ohio App. 3d 189, 678 N.E. 2d 273; Rhodus v. Ohio Dept. of Transp. (1990), 67
Ohio App. 3d 723, 588 N.E. 2d 864.
      {¶ 5} In order to prove a breach of the duty to maintain the highways, plaintiff
must prove, by a preponderance of the evidence, that defendant had actual or
constructive notice of the precise condition or defect alleged to have caused the
accident.   McClellan v. ODOT (1986), 34 Ohio App. 3d 247, 517 N.E. 2d 1388.
Defendant is only liable for roadway conditions of which it has notice, but fails to
reasonably correct. Bussard v. Dept. of Transp. (1986), 31 Ohio Misc. 2d 1, 31 OBR
64, 507 N.E. 2d 1179. There is no evidence that defendant had actual notice of the
pothole on Interstate 670 prior to February 25, 2010.
      {¶ 6} Therefore, to find liability, plaintiff must prove that ODOT had constructive
notice of the defect.   The trier of fact is precluded from making an inference of
defendant’s constructive notice, unless evidence is presented in respect to the time that
the defective condition developed. Spires v. Ohio Highway Department (1988), 61 Ohio
Misc. 2d 262, 577 N.E. 2d 458.
      {¶ 7} In order for there to be constructive notice, plaintiff must show that
sufficient time has elapsed after the dangerous condition appears, so that under the
circumstances defendant should have acquired knowledge of its existence. Guiher v.
Dept. of Transportation (1978), 78-0126-AD . Size of the defect is insufficient to show
notice or duration of existence. O’Neil v. Department of Transportation (1988), 61 Ohio
Misc. 2d 287, 587 N.E. 2d 891. “A finding of constructive notice is a determination the
court must make on the facts of each case not simply by applying a pre-set time
standard for the discovery of certain road hazards.” Bussard, at 4. “Obviously, the
requisite length of time sufficient to constitute constructive notice varies with each
specific situation.” Danko v. Ohio Dept. of Transp. (Feb. 4, 1993), Franklin App. 92AP-
1183. No evidence has shown that ODOT had constructive notice of the pothole.
       {¶ 8} Generally, in order to recover in a suit involving damage proximately
caused by roadway conditions including potholes, plaintiff must prove that either: 1)
defendant had actual or constructive notice of the pothole and failed to respond in a
reasonable time or responded in a negligent manner, or 2) that defendant, in a general
sense, maintains its highways negligently.      Denis v. Department of Transportation
(1976), 75-0287-AD.        The fact that defendant’s “Maintenance History” reflects no
pothole repairs were made in the vicinity of plaintiff’s incident during the preceding six
months does not prove negligent maintenance of the roadway on the part of ODOT.
Plaintiff has not produced any evidence to infer that defendant, in a general sense,
maintains its highways negligently or that defendant’s acts caused the defective
condition.     Herlihy v. Ohio Department of Transportation (1999), 99-07011-AD.
Therefore, defendant is not liable for any damage that plaintiff may have suffered from
the pothole.
       {¶ 9} In the instant claim, plaintiff has failed to introduce evidence sufficient to
prove that defendant maintain a known hazardous roadway condition. Plaintiff failed to
prove that his property damage was connected to any conduct under the control of
defendant, that defendant was negligent in maintaining the roadway area, or that there
was any actionable negligence on the part of defendant. Taylor v. Transportation Dept.
(1998), 97-10898-AD; Weininger v. Department of Transportation (1999), 99-10909-AD;
Witherell v. Ohio Dept. of Transportation (2000), 2000-04758-AD.              Consequently,
plaintiff’s claim is denied.




                                 Court of Claims of Ohio
                                                                        The Ohio Judicial Center
                                                                65 South Front Street, Third Floor
                                                                           Columbus, OH 43215
                                                                 614.387.9800 or 1.800.824.8263
                                                                            www.cco.state.oh.us
GREGORY A. MCNAMARA

        Plaintiff

        v.

THE OHIO DEPARTMENT OF TRANSPORTATION

        Defendant

         Case No. 2010-06478-AD

Clerk Miles C. Durfey


ENTRY OF ADMINISTRATIVE DETERMINATION



         Having considered all the evidence in the claim file and, for the reasons set forth
in the memorandum decision filed concurrently herewith, judgment is rendered in favor
of defendant. Court costs are assessed against plaintiff.



                                                  ________________________________
                                                  MILES C. DURFEY
                                                  Clerk

Entry cc:

Gregory A. McNamara                               Jolene M. Molitoris, Director
3386 Timber Oak Drive                             Department of Transportation
Columbus, Ohio 43204                              1980 West Broad Street
                                                  Columbus, Ohio 43223
RDK/laa
9/15
Filed 10/15/10
Sent to S.C. reporter 2/2/11